Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-17-00563-CV

                   Fire Chief Charles HOOD, in His Official Capacity Only,
                                         Appellant

                                               v.

                           Fernando MUNOZ and Edward Chacon,
                                       Appellees

                  From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CI16293
                         Honorable Norma Gonzales, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ

         In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED, and judgment is RENDERED declaring that the vacancies in the positions held by
Antonio Valencia, Lino Vallejo, and Richard Alva occurred on August 1, 2015, and Defendant
Fire Chief Charles Hood did not violate Chapter 143 of the Texas Local Government Code in
filling those vacancies. Costs of the appeal are taxed against appellees.

       SIGNED December 5, 2018.


                                                _____________________________
                                                Marialyn Barnard, Justice